Citation Nr: 0005531	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  92-06 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating greater than 50 
percent for non-psychotic organic brain syndrome (OBS) due to 
brain trauma with headaches and dizziness.  

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss with right tympanoplasty.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his mother
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1979 to September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The case returns to the Board following a July 1998 remand to 
the RO.  

The issues of entitlement to an increased evaluation for non-
psychotic OBS with headaches and dizziness and entitlement to 
TDIU are addressed in the REMAND portion of the decision, 
below.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  At present, the veteran has Level II hearing loss in the 
right ear and Level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss with right tympanoplasty have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.85, Diagnostic Code 6100, Tables VI and 
VII (1999); 38 C.F.R. § 4.87, Diagnostic Code 6101, Tables VI 
and VII (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The RO originally awarded service connection for bilateral 
hearing loss with right tympanoplasty in a June 1982 rating 
decision.  At that time, it assigned a noncompensable (0 
percent) disability rating.  

In November 1991, the veteran submitted an informal claim for 
increased evaluations for his service-connected disabilities.  
In connection with that claim, the veteran was afforded a VA 
audiological examination in December 1991.  At that time, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
-----
45
55
80
80
65
LEFT
-----
35
25
55
65
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 92 percent in the left ear.  It 
was noted that the veteran would require hearing aids for 
effective communication.

In a January 1992 rating action, the RO denied an increased 
rating hearing loss.  The veteran timely appealed that 
decision. 

The veteran testified at a personal hearing in September 
1992.  He offered no testimony as to his hearing loss 
disability.  

Pursuant to the Board's remand, the veteran was afforded a VA 
audiology examination in April 1999.  Evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
-----
35
60
75
85
64
LEFT
-----
25
25
50
60
40

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bilateral hearing loss is evaluated as 
noncompensable.  During the pendency of the veteran's appeal, 
VA promulgated new regulations amending the rating criteria 
for hearing impairment, effective June 10, 1999.  See 64 Fed. 
Reg. 25,202 - 25,210 (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).

The Board notes that the RO considered the amendments to the 
regulations in its August 1999 supplemental statement of the 
case, such that the veteran is not prejudiced by the Board's 
current consideration of his claim.  Bernard, 4 Vet. App. at 
392-94.  In any event, after careful review of the 
regulations in question, the Board finds that the changes are 
not significant to this particular veteran's claim and that 
the amended regulation is not more favorable to the veteran 
than the previous version.    

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average pure tone decibel loss 
and speech discrimination percentage scores.  38 C.F.R. 
§ 4.87, Table VI (1998); 38 C.F.R. § 4.85(b), Table VI 
(1999).  Disability ratings are assigned by combining a level 
of hearing loss in each ear.  38 C.F.R. § 4.87, Table VII 
(1998); 38 C.F.R. § 4.85(e), Table VII (1999).  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).  

In this case, applying the results of both VA examinations to 
Table VI yields a Roman numeral value of II for the right ear 
and I for the left ear.  Applying these values to Table VII, 
the Board finds that the veteran's hearing loss is evaluated 
as 0 percent disabling.  Accordingly, the Board finds that 
the preponderance of the evidence is against entitlement to a 
compensable disability rating for bilateral hearing loss with 
right tympanoplasty.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.85, Code 6100 (1999); 38 C.F.R. § 4.87, 
Code 6101 (1998).   


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss with right tympanoplasty is denied.  


REMAND

In the July 1998 remand, the Board observed that the claims 
folder was missing both VA and private medical records.  The 
remand instructed the RO to contact the veteran in writing 
and request that he provide the complete names and addresses 
of any VA or private health care providers who provided 
medical or psychiatric care for OBS since April 1992.  The RO 
was to secure records of that treatment after obtaining the 
necessary releases.  

In August 1998, the RO sent a letter to the veteran with 
substantially similar language as that set forth in the 
remand instructions.  The RO did not receive a response to 
this letter.  In any event, VA is charged with constructive, 
if not actual, knowledge of evidence generated by VA.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO must 
secure the veteran's VA treatment records, despite the 
veteran's failure to respond to the August 1998 letter.  The 
Board notes that the veteran indicated in his November 1991 
claim for an increase that he was receiving outpatient 
treatment at the Hines VA medical facility.   

Because entitlement to TDIU is predicated on a veteran's 
total service-connected disability, the Board finds that the 
two issues are inextricably intertwined, such that the Board 
cannot adjudicate the TDIU claim until the claim for an 
increased rating for OBS is resolved.  Therefore, the appeal 
with respect to entitlement to TDIU is held in abeyance 
pending disposition of the other claim.  In addition, the VA 
records may be relevant to the veteran's claim of 
unemployability.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should attempt to obtain the 
veteran's VA outpatient treatment records 
from the VA facility in Hines, Illinois, 
from November 1990 to the present.  These 
records should be associated with the 
claims folder.  

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim for an increased 
disability evaluation for non-psychotic 
OBS with headaches and dizziness and the 
claim for entitlement to TDIU.  If the 
disposition of either claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



